Title: From James Madison to Thomas Jefferson, 31 May 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
May 31. 1808

I have just recd. by the Bearer, the inclosed letter.  As I understand that the Writer Mr. V. and Mr. Dunbar, are both of them acquainted with the established course, in such cases, I fulfill their expectations as well as keep within the rule of propriety, in merely saying that I believe both to be men of respectable character; and consequently not excluded from the ordinary indulgence grantable under general regulations.  With perfect respect & attachment I remain Yrs.

James Madison

